                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

     IN RE: Larry Veron Hogg                               BK NO. 20-01725 HWV
                                      Debtor(s)
                                                           Chapter 13
     M&T Bank
                                      Movant
                      vs.

     Larry Veron Hogg
                                      Debtor(s)

     Charles J. DeHart, III Esq.,
                                      Trustee

                                     CERTIFICATE OF SERVICE

     I, James C. Warmbrodt of KML Law Group, P.C., certify that I am, and at all times hereinafter
     mentioned was, more than 18 years of age and that on July 01, 2020, I served the above
     captioned pleading, filed in the proceeding on the parties at the addresses shown below;

                                                           Attorney for Debtor(s)
     Debtor(s)                                             Brent Diefenderfer, CGA Law Firm
     Larry Veron Hogg                                      135 North George Street
     1555 East Market Street                               York, PA 17401
     York, PA 17403
                                                           Trustee
                                                           Charles J. DeHart, III Esq.
                                                           8125 Adams Drive, Suite A (VIA ECF)
                                                           Hummelstown, PA 17036


 Method of Service: electronic means or first class mail

 Dated: July 01, 2020

                                                           /s/James C. Warmbrodt Esquire
                                                           James C. Warmbrodt Esquire
                                                           Attorney I.D. 42524
                                                           KML Law Group, P.C.
                                                           BNY Mellon Independence Center
                                                           701 Market Street, Suite 5000
                                                           Philadelphia, PA 19106
                                                           412-430-3594
                                                           jwarmbrodt@kmllawgroup.com




Case 1:20-bk-01725-HWV           Doc 16-1 Filed 07/01/20 Entered 07/01/20 09:15:41                   Desc
                                 Certificate of Service Page 1 of 1
